                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ANTOINE NELSON,                                      )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 1:20-cv-00777-JPH-TAB
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                              Respondent.            )


  ORDER DISMISSING MOTION FOR RELIEF PURSUANT TO 28 U.S.C. § 2255 AS
                           PREMATURE

       On March 8, 2019, Petitioner Antoine Nelson pleaded guilty in this Court to being a felon

in possession of a firearm. United States v. Nelson, 1:18-cr-23-JPH-TAB-1 (“Cr. Dkt.”), dkt. 87.

Judgment was issued on June 13, 2019. Cr. Dkt. 97. Nelson filed a notice of appeal on June 18,

2019. Cr. Dkt. 99. His appeal is still pending. See United States v. Nelson, 19-2161 (7th Cir.).

       Nelson filed this motion for relief pursuant to 28 U.S.C. § 2255 on March 10, 2020. His

motion must be DISMISSED without prejudice as premature because his direct appeal is still

pending. See United States v. Jenkins, 750 F. App’x 486, 487 (7th Cir. 2019), reh’g denied (Mar.

4, 2019) (citing United States v. Robinson, 8 F.3d 398, 405 (7th Cir. 1993). The clerk shall

terminate the motion to vacate in 1:18-cr-23-JPH-TAB-1.

       Judgment dismissing this action without prejudice shall now issue.

SO ORDERED.
Date: 3/19/2020




Distribution:

ANTOINE NELSON
7817 Danube St.
Indianapolis, IN 46239
